DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12-14, 17, 20, 21, 23 and 24 are pending in this application.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is C and n is 0.
Group II, claim(s) 1-5, 8, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is N and n is 0.
Group III, claim(s) 1-5, 8, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is O and n is 0.
Group IV, claim(s) 1-5, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is S, S(O) or SO2 and n is 0.
Group V, claim(s) 1-5, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is C and n is 1.
Group VI, claim(s) 1-5, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is N and n is 1.
Group VII, claim(s) 1-5, 8, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is O and n is 1.
Group VIII, claim(s) 1-5, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is S, S(O) or SO2 and n is 1.
IX, claim(s) 1, 3, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is C and n is 2.
Group X, claim(s) 1, 3, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is N and n is 2.
Group XI, claim(s) 1, 3, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is O and n is 2.
Group XII, claim(s) 1, 3, 9, 12, 17, 20, 21, 23 and 24, drawn to the compounds, compositions, process of preparing and method of use of Formula I where Y is S, S(O) or SO2 and n is 2.
Group XIII, claim(s) 6 and 7, drawn to the compounds of Formula II and III where Y is C and n is 0.
Group XIV, claim(s) 6 and 7, drawn to the compounds of Formula II and III where Y is N and n is 0.
Group XV, claim(s) 6 and 7, drawn to the compounds of Formula II and III where Y is O and n is 0.
Group XVI, claim(s) 6 and 7, drawn to the compounds of Formula II and III where Y is S, S(O) or SO2 and n is 0.
Group XVII, claim(s) 6 and 7, drawn to the compounds of Formula II and III where Y is C and n is 1.
Group XVIII, claim(s) 6-8, drawn to the compounds of Formula II and III where Y is N and n is 1.
Group XIX, claim(s) 6-8, drawn to the compounds of Formula II and III where Y is O and n is 1.
Group XX, claim(s) 6 and 7, drawn to the compounds of Formula II and III where Y is S, S(O) or SO2  and n is 1.
Group XXI, claim(s) 6 and 7, drawn to the compounds of Formula II and III where Y is C and n is 2.
Group XXII, claim(s) 6 and 7, drawn to the compounds of Formula II and III where Y is N and n is 2.
XXIII, claim(s) 6-8, drawn to the compounds of Formula II and III where Y is O and n is 2.
Group XXIV, claim(s) 6 and 7, drawn to the compounds of Formula II and III where Y is S, S(O) or SO2 and n is 2.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Note the recent Federal Register Guidelines (Vol.76, No.25, dated February 9, 2011). Said guidelines in section 4 entitled "Markush Groups" admonishes examiners "under the principles of compact prosecution" to only "extend the search to the species that share a single structural similarity and a common use".
The inventions are distinct, each from the other because of the following reasons:
The compounds of Groups I-XXIV are directed to different compounds of formulae I, II and III such that a reference anticipating one invention, would not render obvious the other, for example a compound of formula I where Y is O and n is 0 is different from a compounds of formula I where Y is N and n is 1 or formula II where Y is O and n is 1.  Thus, separate searches in the literature as well as in the U.S. Patent Classification System would be required.  Each group's compounds are made and used independently of each other and could support separate patents.  The compounds differ significantly in chemical structures.  One skilled in the art would not consider such diverse structures as functional equivalents of each other.  The mere fact that there is a single similarity is not in itself a significant reason to render the whole embodiment obvious.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Tentative election of a single species within the elected group is further required.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of Groups I-XXIV are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624